DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-24 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 and 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 3 and 11, the structural requirements of “wherein the line number densities of the first reflective inclined surfaces in at least one first optical area between the first optical area closest to the first light incident area and the first optical area furthest from the first light incident area show non-increasing and non-decreasing oscillation distributions” are indefinite. Oscillations necessarily include times of increase and decrease. It is not clear to one of ordinary skill in the art as to what line number density is required, or where the requirement exists in terms of first optical areas. It is unclear how there are a plurality of first optical areas. Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following documents may be referred to:
	D1 (US 20180329208 A1, of record)
	D2 (US 20170336552 A1, of record)
	D3 (US 20170315358 A1, of record)
	D4 (US 20080198471 A1, of record)

Claim(s) 16-19, 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.
Regarding claim 16, D1 teaches a near-eye optical system for receiving an image beam, comprising: 
an optical waveguide (Figs. 1A, 1B, 2A), configured to expand the image beam in a direction (along the direction of light propagation), and comprising: 
a near-eye surface (S1); 
a structure surface (of 34A), comprising a light incident area (Fig. 2A, near 31), opposite to the near-eye surface (Fig. 2A), wherein the light incident area is located in a transmission path of the image beam (Fig. 2A); and 
a plurality of reflective inclined surfaces (33A, 35A, 35C, etc.), disposed on the structure surface (Fig. 2A), located at one side of the light incident surface (Fig. 2A), and arranged along the direction (Fig. 2A), wherein the structure surface (of 34A) is sequentially divided into the light incident area and a plurality of optical areas along the direction (bottom, middle, and top cutouts of Fig. 2A), and a line number density of the reflective inclined surfaces in the optical area closest to the light incident area in the direction is less than a line number density of the reflective inclined surfaces in the optical area furthest from the light incident area in the direction (Fig. 2A, ¶84).
Regarding claim 17, D1 teaches the near-eye optical system according to claim 16, and further discloses wherein the optical waveguide further comprises a light incident area-reflective inclined surface (33A shown as being in the light incident region near 31 in Fig. 2A), disposed on the light incident area (id.), and configured to transmit the image beam from the light incident area towards the optical areas (Fig. 2A).
Regarding claim 18, D1 teaches the near-eye optical system according to claim 16, D1 further discloses wherein the line number density of the first reflective inclined surfaces in the first optical area closest to the first light incident area is a constant value (¶84, contemplating both gradual and stepwise variation of the interval between surfaces – it is considered that stepwise variation of inter-inclined surface intervals, such as between the cutout regions of Fig. 2A, necessarily implies constant line number density until the step into the next region), and the line number density of the first reflective inclined surfaces in the first optical area furthest from the first light incident area is a constant value (similarly stepping to a constant density for the furthest region).
Regarding claim 19, D1 teaches the near-eye optical system according to claim 18, and as best understood further discloses wherein the line number densities of the reflective inclined surfaces show a non-increasing and non-decreasing oscillation distribution in at least one optical area between the optical area closest to the light incident area and the optical area furthest from the light incident area (¶84, areas of non-increasing and non-decreasing oscillation distributions, i.e. constant density).
Regarding claim 22, D1 teaches the near-eye optical system according to claim 16, and further discloses wherein the line number density of the reflective inclined surfaces increases from being closer to the light incident area to being farther from the light incident area in the direction (Fig. 2A, ¶84).
Regarding claim 23, D1 teaches the near-eye optical system according to claim 16, further comprising: a projection device (40), configured to emit the image beam (from 10 and into the waveguide via 32, 31), wherein the image beam from the projection device enters the optical waveguide via the light incident area (Fig. 2A).
Regarding claim 24, D1 teaches the near-eye optical system according to claim 23, further comprising: a first optical waveguide (32), located in a transmission path of the image beam and disposed between the projection device and the optical waveguide (Fig. 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following documents may be referred to:
	D1 (US 20180329208 A1, of record)
	D2 (US 20170336552 A1, of record)
	D3 (US 20170315358 A1, of record)
	D4 (US 20080198471 A1, of record)

Claims 1-15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D4.
Regarding claim 1, D1 teaches a near-eye optical system for receiving an image beam, comprising: 
a first optical waveguide (30, Figs. 1A, 1B, 2A), configured to expand the image beam in a first direction (Fig. 2A, where the image generated at 10 is expanded along the direction of the first waveguide 30), and comprising: 
a first surface (34A), having a first light incident area; 
a second surface (34B), opposite to the first surface; and 
a plurality of first reflective inclined surfaces (33A, 35C, 35D, etc. i.e. the prism surfaces), disposed on the first surface (34A), located at one side of the first light incident surface (Fig. 2A), and arranged along the first direction (along the direction of light propagation), wherein the first surface is sequentially divided into the first light incident area (see Fig. 2A, where the light is coupled into the first waveguide, i.e. the first, bottom cutout) and a plurality of first optical areas along the first direction (see Fig. 2A, middle cutout and top cutout, respectively, showing different line density of prism surfaces), and 
a line number density of the first reflective inclined surfaces in the first optical area closest to the first light incident area in the first direction is less than a line number density of the first reflective inclined surfaces in the first optical area furthest from the first light incident area in the first direction (Fig. 2A and ¶85, showing the middle cutout density of prism surfaces as less than the top cutout density, i.e. density increases farther away from the light incident area). 
D1 does not explicitly show a second optical waveguide, configured to expand the image beam in a second direction, wherein the first direction is vertical to the second direction.
D4 teaches that first and second waveguides for first and second directions of beam expansion using the first waveguide’s and second waveguide’s inclined reflective surfaces is known in the art (e.g. Figs. 16 and 17, ¶75-76), i.e. known to expand the image in a first direction followed by a second direction in order to produce an expanded and undistorted image to the viewer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized an additional waveguide according to the teachings of D4 to further expand the pupil of D1 and thus increase the size of the image, resolution, improve user visual comfort etc.
Regarding claim 2, the modified D1 teaches the near-eye optical system according to claim 1, D1 further discloses wherein the line number density of the first reflective inclined surfaces in the first optical area closest to the first light incident area is a constant value (¶84, contemplating both gradual and stepwise variation of the interval between surfaces – it is considered that stepwise variation of inter-inclined surface intervals, such as between the cutout regions of Fig. 2A, implies constant line number density until the step into the next region), and the line number density of the first reflective inclined surfaces in the first optical area furthest from the first light incident area is a constant value (similarly stepping to a constant density for the furthest region).
In addition, variation of reflective surface density being known from D1, one of ordinary skill in the art would be motivated to routinely experiment with the density parameter. Absent any criticality of the claimed distribution of the density, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to experiment with the density of the inclined reflective surfaces for the purpose of expanding the image while, e.g. maintaining brightness, minimizing distortion, etc.
Regarding claim 3, the modified D1 teaches the near-eye optical system according to claim 2, as best understood, D1 further discloses wherein the line number densities of the first reflective inclined surfaces in at least one first optical area between the first optical area closest to the first light incident area and the first optical area furthest from the first light incident area show non-increasing and non-decreasing oscillation distributions (¶84, areas of non-increasing and non-decreasing oscillation distributions, i.e. constant density).
In addition, variation of reflective surface density being known from D1, one of ordinary skill in the art would be motivated to routinely experiment with the density parameter. Absent any criticality of the claimed distribution of the density, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to experiment with the density of the inclined reflective surfaces for the purpose of expanding the image while, e.g. maintaining brightness, minimizing distortion, etc.
Regarding claim 4, the modified D1 teaches the near-eye optical system according to claim 1, D1 fairly suggests wherein two partial beams of the image beam reflected by any adjacent two of the first reflective inclined surfaces at least partially overlap with each other in a viewing angle range formed in an eye of a user (as in Fig. 2A, each reflection spreading outward to define a single pupil; moreover, such function immediately follows lest the image be fragmented due to non-overlap i.e. too wide a spacing between inclined reflective surfaces, and be inoperable for its intended purpose).
Regarding claim 5, the modified D1 teaches the near-eye optical system according to claim 4, D1 fairly suggests wherein a width of each of the first reflective inclined surfaces in the first direction is less than or equal to a pitch from the first reflective inclined surface to the next first reflective inclined surface in the first direction (Fig. 2A, also ¶84), the pitch is less than or equal to a pupil diameter of the eye (Fig. 2A; moreover, clearly the pitch between inclined reflective surfaces is less than the human eye pupil diameter since the image from display 10 must be expanded by successive, plural reflective surfaces in order to expand the image into it), and the pupil diameter is greater than or equal to 1 millimeter and less than or equal to 6 millimeter (disclosed by the human eye).
Regarding claim 6, the modified D1 teaches the near-eye optical system according to claim 1, D1  further discloses wherein the line number density of the first reflective inclined surfaces increases from being closer to the first light incident area to being farther from the first light incident area in the first direction (Fig. 2A, ¶84).
Regarding claim 7, the modified D1 teaches the near-eye optical system according to claim 1, D1 further discloses wherein the first optical waveguide further comprises a second beam splitting inclined surface (32), disposed on the first light incident area, and configured to transmit the image beam from the first light incident area towards the first optical areas (Fig. 2A).
Regarding claim 8, the modified D1 teaches the near-eye optical system according to claim 1, D1 does not explicitly show wherein the second optical waveguide further comprises: a third surface, facing the second surface; a fourth surface, having a second light incident area, and opposite to the third surface, wherein the second light incident area is located in a transmission path of the image beam from the second surface; and a plurality of third reflective inclined surfaces, disposed on the fourth surface, located at one side of the second light incident surface, and arranged along the second direction, wherein the fourth surface is sequentially divided into the second light incident area and a plurality of second optical areas along the second direction, and a line number density of the third reflective inclined surfaces in the second optical area closest to the second light incident area in the second direction is less than a line number density of the third reflective inclined surfaces in the second optical area furthest from the second light incident area in the second direction.
The use of symmetrical optical waveguides to bring expanded images to both eyes is known from D4 (Figs. 10-30 and Claim 1), i.e. known to supply a second waveguide having the claimed features corresponding to the first waveguide, but in a second direction toward the viewer’s second eye.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize symmetric waveguides of D1 to bring expanded images to both eyes according to the teachings of D4 and thereby fully immerse the user in the displayed content.
Regarding claim 9, the modified D1 teaches the near-eye optical system according to claim 8, D1 further discloses wherein the second optical waveguide further comprises a fourth reflective inclined surface (32), disposed on the second light incident area, and configured to transmit the image beam from the second light incident area towards the second optical areas (Fig. 2A, when symmetrically disposed to supply image to the other eye, discussed supra).
Regarding claim 10-14, the requirements of the instant claims are ‘symmetrical’ with those requirements on the first waveguide as detailed above with respect to claims 2-6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize symmetric waveguides of D1, including corresponding features of claims 2-6, to bring expanded images to both eyes according to the teachings of D4 and thereby fully immerse the user in the displayed content.
Regarding claim 15, the modified D1 teaches the near-eye optical system according to claim 1, further comprising: a projection device (40), configured to emit the image beam, wherein the image beam from the projection device enters the first optical waveguide (through 32) via the first light incident area (Fig. 2A).
Regarding claim 18, D1 teaches the near-eye optical system according to claim 16, D1 further discloses wherein the line number density of the first reflective inclined surfaces in the first optical area closest to the first light incident area is a constant value (¶84, contemplating both gradual and stepwise variation of the interval between surfaces – it is considered that stepwise variation of inter-inclined surface intervals, such as between the cutout regions of Fig. 2A, necessarily implies constant line number density until the step into the next region), and the line number density of the first reflective inclined surfaces in the first optical area furthest from the first light incident area is a constant value (similarly stepping to a constant density for the furthest region).
In addition, variation of reflective surface density being known from D1, one of ordinary skill in the art would be motivated to routinely experiment with the density parameter. Absent any criticality of the claimed distribution of the density, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to experiment with the density of the inclined reflective surfaces for the purpose of expanding the image while, e.g. maintaining brightness, minimizing distortion, etc.
Regarding claim 19, the modified D1 teaches the near-eye optical system according to claim 18, as best understood, D1 further discloses wherein the line number densities of the first reflective inclined surfaces in at least one first optical area between the first optical area closest to the first light incident area and the first optical area furthest from the first light incident area show non-increasing and non-decreasing oscillation distributions (¶84, areas of non-increasing and non-decreasing oscillation distributions, i.e. constant density).
In addition, variation of reflective surface density being known from D1, one of ordinary skill in the art would be motivated to routinely experiment with the density parameter. Absent any criticality of the claimed distribution of the density, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to experiment with the density of the inclined reflective surfaces for the purpose of expanding the image while, e.g. maintaining brightness, minimizing distortion, etc.
Regarding claim 20, D1 teaches the near-eye optical system according to claim 16, and fairly suggests wherein two partial beams of the image beam reflected by any adjacent two of the reflective inclined surfaces at least partially overlap with each other in a viewing angle range formed in an eye of a user (Fig. 2A, thus forming a single pupil, else there would be gaps in the image and the device inoperable for its intended purpose; see discussion supra re claim 4 as well).
Regarding claim 21, D1 teaches the near-eye optical system according to claim 20, and fairly suggests wherein a width of each of the reflective inclined surfaces in the first direction is less than or equal to a pitch from the reflective inclined surface to the next reflective inclined surface in the first direction (Fig. 2A, also ¶84), the pitch is less than or equal to a pupil diameter of the eye (Fig. 2A; moreover, clearly the pitch between inclined reflective surfaces is less than the human eye pupil diameter since the image from display 10 must be expanded by successive and plural reflective surfaces in order to project a single expanded image thereto), and the pupil diameter is greater than or equal to 1 millimeter and less than or equal to 6 millimeter (disclosed by the human eye).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, which generally disclose waveguides with a plurality of inclined reflective surfaces arranged along a direction of light propagation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872